United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, Silver Spring, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1628
Issued: September 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 14, 2020 appellant filed a timely appeal from an April 15, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of appellant’s oral argument request, he asserted that oral argument should be granted because the claims
examiner did not review or consider any of the well-rationalized medical reports from his treating physicians and it
would provide him with an opportunity to explain this evidence. The Board, in exercising its discretion, denies
appellant’s request for oral argument because the arguments on appeal can adequately be addressed in a decision based
on a review of the case record. Oral argument in this appeal would further delay issuance of a Board decision and not
serve a useful purpose. As such, the oral argument request is denied and this decision is based on the case record as
submitted to the Board.

Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 3
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant ’s
wage-loss compensation and medical benefits, effective March 31, 2019, as he no longer had
residuals or disability causally related to the accepted employment injury; and (2) whether
appellant has met his burden of proof to establish continuing residuals or disability causally related
to his accepted employment injuries on or after March 31, 2019.
FACTUAL HISTORY
On September 8, 2015 appellant, then a 49-year-old human resource specialist, filed an
occupational disease claim (Form CA-2) alleging that factors of his federal employment including
typing on a keyboard, lifting heavy manuals, filing documents, and using awkward telephone
devices contributed to his bilateral carpal tunnel syndrome. He became aware of his condition and
its relationship to his federal employment on March 2, 2015. OWCP assigned this claim OWCP
File No. xxxxxx730.4
On January 27, 2016 OWCP accepted the claim for left and right carpal tunnel syndrome
and later expanded acceptance of appellant’s claim to include right cubital tunnel syndrome. It
paid him wage-loss compensation benefits on the supplemental rolls from May 3, 2016 through
August 18, 2018 and on the periodic rolls from August 19, 2018 through March 30, 2019.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the April 15, 2020 decision, appellant submitted additional evidence to OWCP.
However, the Boards Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
4

On April 19, 2004 while working as a letter carrier, appellant sustained a left wrist injury, which OWCP accepted
for sprain of the left wrist under OWCP File No. xxxxxx580. OWCP granted him a schedule award for two percent
permanent impairment of the left upper extremity. On February 3, 2011 appellant injured his right wrist, which OWCP
accepted for right wrist sprain, right articular cartilage disorder, forearm, and right closed fracture triquetral
(cuneiform) bone of the wrist under OWCP File No. xxxxxx363. OWCP granted him a schedule award for nine
percent permanent impairment of the right upper extremity. It administratively combined OWCP File Nos.
xxxxxx580, xxxxxx363, and xxxxxx730, with the latter serving as the master file.

2

An electromyogram and nerve conduction velocity study (EMG/NCV) performed on
February 22, 2016 revealed mild bilateral carpal tunnel syndrome, mild right ulnar neuropathy,
and findings suggestive of left cervical radiculopathy. 5
On April 9, 2016 appellant was treated by Dr. Jonathan D. McCoy, a Board-certified
family practitioner, who diagnosed C6 radiculopathy affecting the bilateral upper extremities. He
noted that appellant experienced an exacerbation of his chronic bilateral carpal tunnel syndrome
and C6 radiculopathy on March 2, 2015 due to repetitive work duties including lifting heavy
binders overhead, filing work documents above and below his desk, increased telephone use, and
a suboptimal ergonomic chair and desk. Dr. McCoy opined that the acceptance of appellant’s
claim should be expanded to include C6 radiculopathy as work related. He further advised that
appellant was totally disabled from work.
Appellant was treated by Dr. Hugh O. House, a Board-certified orthopedist, who on May 3,
2016 performed a left endoscopic carpal tunnel release and diagnosed left carpal tunnel syndrome .
In notes dated May 9 through June 14, 2016, Dr. House advised that appellant was status post
carpal tunnel release on May 3, 2016 and was disabled from work.
In a May 23, 2016 report, Dr. Taisha Williams, an OWCP district medical adviser (DMA)
and Board-certified physiatrist, reviewed Dr. McCoy’s report and disagreed with his findings. She
noted that cervical radiculopathy was the result of compression of the nerve as it comes off the
spinal cord between two vertebrae and opined that it was improbable for carpal tunnel syndrome
at the wrist to worsen cervical radiculopathy in the neck. Dr. Williams opined that, given the
medical presentation, the claim should not be expanded to include the C6 radiculopathy. The
DMA advised that C6 radiculopathy may have started while appellant was working as a letter
carrier, which required lifting heavy objects and carrying a mailbag.
By decision dated May 26, 2016, OWCP denied expansion of the acceptance of appellant’s
claim to include the additional condition of C6 radiculopathy.
On September 29, 2016 Dr. Arnold T, Berman, a Board-certified orthopedic surgeon
serving as a DMA for OWCP, reviewed the case record and noted abnormalities on an EMG of
the cervical spine and abnormalities on an EMG demonstrating bilateral carpal tunnel syndrome
and cubital tunnel syndrome at the elbow. He recommended that the acceptance of the claim be
expanded to include right cubital tunnel syndrome ulnar nerve compression and authorized
bilateral carpal tunnel syndrome surgery and ulnar nerve transposition and decompression.

5

An EMG dated February 16, 2015 revealed electrophysiological evidence of mild C6 radiculopathy on the left,
severe peripheral neuropathy with axonal degeneration affecting the ulnar sensory response, demyelinating
neuropathy mildly affecting the median sensory response, mild latency delay affecting the right median sensory
response, and possible mild neuropathy with axonal degeneration affecting the left median motor response and the
right radial motor response. A magnetic resonance imaging (MRI) scan of the left wrist dated November 24, 2015
revealed subcortical bone marrow edema at the scapholunate joint with trace fluid within the joint space suggestive
of partial scapholunate ligament tear, degeneration, partial tear of the ulnar insertion of the triangular fibrocartilage
without a full-thickness tear, and soft tissue edema.

3

On October 4, 2016 Dr. House performed a right endoscopic carpal tunnel release, right
ulnar nerve release of the elbow in situ, and right medial epicondyle fasciotomy. He diagnosed
right carpal tunnel syndrome, right cubital tunnel syndrome, and right medial epicondylitis.
By decision dated December 15, 2016, OWCP accepted right cubital tunnel syndrome.
On February 6, 2017 Dr. House treated appellant in follow-up status post carpal tunnel
release, cubital tunnel release, and medial epicondyle debridement on October 4, 2016. He noted
improvement in symptoms, but persistent numbness and tingling. Dr. House diagnosed right
lesion of the ulnar nerve, right carpal tunnel syndrome, and right medial epicondylitis.
To determine the status of appellant’s accepted conditions and disability, OWCP referred
him, along with a March 30, 2017 statement of accepted facts (SOAF) and a series of questions,
to Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon, for a second opinion evaluation.
Dr. House related, in an April 6, 2017 report, appellant’s complaints of pain and swelling
in the elbow. He diagnosed right lesion of the ulnar nerve, right carpal tunnel syndrome, and right
medial epicondylitis. Dr. House opined that appellant would remain out of work due to long-term
disability from cervical/lumbar issues.
In a May 1, 2017 medical report, Dr. Hanley described appellant’s employment injury. He
discussed appellant’s medical history, reviewed diagnostic reports, and provided findings on
physical examination. Dr. Hanley noted that appellant’s history was significant for a mild stroke
in February 2017 and an anterior cervical discectomy and fusion in 2015. He diagnosed surgically
treated bilateral carpal tunnel syndrome and right ulnar neuritis; however, he noted that the record
did not strongly support these diagnoses. Dr. Hanley advised that appellant made no progress after
the hand surgeries and he noted an element of symptom magnification and exaggeration. He
opined that there was insufficient evidence to confirm that he had bilateral carpal tunnel syndrome
and ulnar neuritis on the right causally related to the employment activities. Dr. Hanley opined
that these conditions had resolved and there was no evidence of underlying problems that were
aggravated. He indicated that appellant did have upper extremity symptomology; however, he did
not believe that it arose because of work exposure, rather it was of unclear cause and etiology.
Findings on examination revealed that appellant walked with an assistive device, wore forearm
splints bilaterally, was reluctant to demonstrate range of motion of the hands and wrists and
appeared to be symptom magnifying, was unable to put his fingers into full extension or put palms
flat, had full pronation and supination of both elbows, a well-healed scar over the right elbow, and
intact reflexes. Dr. Hanley opined that appellant did not have work-related restrictions as a
consequence of his accepted injuries of bilateral carpal tunnel syndrome and right ulnar cubital
tunnel syndrome. In a work capacity evaluation (Form OWCP-5c) he noted that appellant could
return to full-time modified-duty work.
On August 18, 2017 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits as he no longer had disability or residuals causally related to
his accepted employment injury. It allowed him 30 days to respond to the proposal.
OWCP received additional evidence.
In reports dated August 30 and October 23, 2017, Dr. House related appellant’s complaints
of pain over the medial epicondyle, pain over the dorsal side of his right wrist, and numbness and
4

tingling into the right hand. He diagnosed radiculopathy, cervical region, lesion of the ulnar nerve,
right upper limb, right carpal tunnel syndrome, other synovitis and tenosynovitis of the right hand,
and medial epicondylitis of the right elbow. In a physician’s certificate dated August 30, 2017,
Dr. House indicated that appellant was totally disabled from August 30 through
September 20, 2017.
On March 20, 2018 OWCP terminated appellant’s wage-loss compensation and medical
benefits effective the same day finding that the weight of the evidence was represented by
Dr. Hanley.
Dr. House treated appellant in follow-up on February 5 and April 11, 2018 and diagnosed
right medial epicondylitis of the right elbow. On February 5, 2018 he performed a cortisone
injection into the right elbow joint/bursa with temporary relief in symptoms. In a physician’s
certificate dated April 11, 2018, Dr. House advised that appellant was off work from April 11
through June 11, 2018.
On March 26, 2018 appellant through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated June 11, 2018, an OWCP hearing representative performed a
preliminary review of the case and determined that OWCP’s March 20, 2018 decision should be
reversed. It advised that a conflict in medical opinion evidence existed between Dr. House,
appellant’s treating physician, and Dr. Hanley, OWCP’s second opinion examiner, regarding his
diagnosis and whether he had continuing disability from work as a result of the accepted
employment injury.
Dr. House evaluated appellant on June 11 and September 24, 2018 for tingling and
numbness in both hands. He noted tenderness over the medial epicondyle and diagnosed right
medial epicondylitis of the right elbow, lesion of ulnar nerve, right and left upper limbs, and
bilateral carpal tunnel syndrome. Dr. House recommended a medicated adhesive patch for medial
epicondyle pain management.
On September 14, 2018 OWCP referred appellant to Dr. Mark A. Peterson, a Boardcertified orthopedist, to resolve the conflict in medical opinion between Dr. House and Dr. Hanley.
It prepared a SOAF dated September 18, 2018 noting in part that appellant’s claim was accepted
for right carpal tunnel syndrome, left carpal tunnel syndrome, and right cubital tunnel syndrome.
In a September 26, 2018 report, Dr. Peterson noted his review of the SOAF, as well as the
medical evidence of record. On examination appellant presented in a wheel chair, he noted pain
in the neck greater on the right side than left, limited range of motion of the shoulders bilaterally ,
he could lift his arms to 90 degrees, but would not extend his elbows fully, intact rotator cuff
strength in the upper extremities, pain over the medialis condyle bilaterally, a surgical scar of the
medial side of the right elbow, tenderness to palpation over the incision, positive Tinel’s sign over
the median and ulnar nerves bilaterally, no focal deficits, no obvious atrophy, and poor effort with
strength in his hand. Dr. Peterson advised that “apparently” appellant developed carpal tunnel
syndrome in both upper extremities and cubital tunnel syndrome in both extremities. Appellant
reported cervical surgery in 2016 and lumbar surgery in 2017, however, the operative reports were
not in the case record. Dr. Peterson noted that appellant had no relief with any of the surgeries and

5

reported persistent symptoms despite treatment. In responding to the question of whether the
bilateral carpal tunnel syndrome and neuropathy of the ulnar nerve of the right upper extremity
resolved, Dr. Peterson stated that he was in agreement with Dr. Hanley that the facts of the case
were difficult to assess secondary to a confounding history and lack of improvement after surgery.
He noted that appellant made no progress from the surgeries and he was concerned about symptom
magnification. Dr. Peterson further questioned “the uncertainty and the evidence that [appellant’s]
carpal tunnel symptoms, bilaterally, and ulnar neuropathy of the right upper extremity are work
related.” He indicated that appellant had a prior stroke, which may be affecting his neurologic
function. Dr. Peterson noted that appellant had cervical and lumbar complaints and underwent an
anterior cervical discectomy and experienced no relief in symptoms. He opined that as these
symptoms did not resolve he did “question the work-related causation of his problems,” which
appeared to be multi-factorial in origin.
In a November 19, 2018 report, Dr. House evaluated appellant for left wrist pain and
tingling. He indicated that an NCV in 2016 revealed left cervical radiculopathy and carpal tunnel
syndrome. Dr. House diagnosed left hand carpal tunnel syndrome and left-sided radiculopathy
and recommended splinting, braces, and an updated NCV.
On December 3, 2018 OWCP request clarification from Dr. Peterson with regard to the
accepted conditions and level of disability as a result of his work injury.
In an undated addendum report, Dr. Peterson indicated that the NCV suggest left and right
carpal tunnel syndrome and cubital tunnel syndrome for which appellant underwent surgery in
2016. He indicated that although appellant continued to complain of similar symptoms it appeared
that these symptoms were treated and resolved. Dr. Peterson advised that appellant’s complaints
of numbness and tingling in his hand relate to his neck and not to the carpal tunnel syndrome or
cubital tunnel as they were treated surgically and “[r]esidual symptoms would have resolved by
this time.” He opined that appellant did not have any work-related injury.
On February 14, 2019 OWCP issued a notice proposing to terminate appellant ’s
entitlement to wage-loss compensation and medical benefits based on Dr. Peterson’s
September 26, 2018 report and addendum. It afforded appellant 30 days to respond in writing if
he disagreed with the proposed termination.
On February 21, 2019 appellant underwent an EMG/NCV, which revealed mild bilateral
carpal tunnel syndrome with no electrophysiological evidence of additional neuropathic
dysfunction.
In physician’s certificates dated February 25 and March 4, 2019, Dr. House advised that
appellant was disabled from work from November 19, 2018 through April 29, 2019.
Dr. Andrew Robinson, a Board-certified orthopedist, treated appellant on March 13, 2019
and opined that appellant was totally disabled from March 13 through April 12, 2019.
On April 2, 2019 OWCP terminated appellant’s wage-loss compensation and medical
benefits effective March 31, 2019 finding that the special weight of the evidence was represented
by Dr. Peterson.

6

In an April 12, 2019 report Dr. Robinson noted evaluating appellant on March 13, 2019.
Findings on examination revealed thenar atrophy on the right side, diminished sensibility to light
touch in the median distribution and ulnar distribution, positive Hawkins impingement sign,
tenderness to palpation between the thenar and hypothenar eminences, diminished power grip
strength, and positive Tinel’s and Phalen sign. Dr. Robinson noted that the electrodiagnostic
studies were consistent with cumulative trauma disorder. He opined that it was reasonable to
assume that repetitive and high-intensity tasks with both hands contributed to the development and
worsening of his bilateral carpal tunnel syndrome and right cubital tunnel syndrome. Dr. Robinson
reviewed Dr. Peterson’s report of September 26, 2018 and disagreed with his assessment and
opined that appellant exhibited objective signs and symptoms of recurrent carpal tunnel syndrome,
which was supported by NCV studies. He concluded that the work-related conditions have not
resolved as exhibited on the February 26, 2019 EMG.
On April 18, 2019 appellant through counsel, requested a telephonic oral hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
August 14, 2019.
An EMG/NCV dated April 23, 2019 signed by Dr. Robinson revealed bilateral median
nerve neuropathies at the wrist and abnormalities of the C5-6 nerve roots.
By decision dated September 27, 2019, an OWCP hearing representative affirmed the
April 2, 2019 decision terminating appellant’s wage-loss and medical benefits effective March 31,
2019 based on the reports of Dr. Peterson. However, it advised that another conflict in medical
opinion evidence existed between Dr. Robinson, appellant’s treating physician, and Dr. Peterson,
OWCP’s impartial medical examiner (IME), regarding whether appellant had continuing disability
from work as a result of the accepted employment injury. It instructed OWCP to refer appellant’s
file and those files doubled with the instant claim to an IME to resolve the conflict of opinion with
respect to the nature and extent of the work injury.
On February 12, 2020 OWCP referred appellant to Dr. John W. Aldridge, a Board-certified
orthopedist, to resolve the conflict in medical opinion between Dr. Robinson and Dr. Peterson. It
prepared a SOAF dated September 18, 2018 noting in part that appellant’s claim was accepted for
right carpal tunnel syndrome, left carpal tunnel syndrome, and right cubital tunnel syndrome. In
an April 1, 2020 report, Dr. Aldridge noted his review of the SOAF, as well as the medical
evidence of record. On examination he noted that appellant’s fingers were numb upon light touch,
he had full motion of the hands, some postsurgical swelling, full range of motion of the left wrist
and elbow, and diminished grip strength on the left side. Dr. Aldridge opined that there did not
appear to be a relationship between appellant’s carpal tunnel syndrome and his work-related injury
of March 2, 2015. He noted that the EMG/NCV reports preinjury and postinjury were basically
the same showing mild carpal tunnel syndrome. Dr. Aldridge advised that the neuropathic changes
from metabolic and systemic changes including diabetes would most likely be the cause of his
median nerve complaints and pain in the upper extremities. He noted the findings on the
February 2015 EMG/NCV, including severe peripheral neuropathy and demyelinating
neuropathy, would indicate a nonwork-related condition. With regard to whether appellant’s
work-related conditions resolved, Dr. Aldridge opined that appellant did not have a medical workrelated injury as it related to March 2, 2015 and that the carpal tunnel syndrome noted both pre
and postinjury and postsurgical would not be related to the March 2, 2015 work-related injury. He
opined that no further medical treatment was required.
7

By decision dated April 15, 2020, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective March 31, 2019, finding that the special weight of the evidence was
represented by Dr. Aldridge.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.6 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background. 8
FECA provides that, if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination. 9
For a conflict to arise the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.10 Where OWCP has referred the case to an IME to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well-reasoned and based upon a proper
factual background, must be given special weight. 11
ANALYSIS -- ISSUE 1
The Board finds that OWCP failed to meet its burden of proof to terminate appellant ’s
wage-loss compensation benefits and medical benefits.
OWCP accepted that appellant developed bilateral carpal tunnel syndrome and right cubital
tunnel syndrome. It found that a conflict in medical opinion evidence existed between Dr. House,
appellant’s treating physician, and Dr. Hanley, OWCP’s second opinion examiner, regarding
whether his accepted conditions resolved and if he had continuing disability as a result of the
accepted employment injury. OWCP referred appellant, together with a SOAF, to Dr. Peterson
for an impartial medical examination. The SOAF provided to Dr. Peterson specifically noted that
appellant’s claim was accepted for right carpal tunnel syndrome, left carpal tunnel syndrome, and
right cubital tunnel syndrome.

6

See D.G., Docket No. 19-1259 (issued January 29, 2020); R.P., Docket No. 17-1133 (issued January 18, 2018);
S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
7

See D.G., id.; R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989);
Vivien L. Minor, 37 ECAB 541 (1986).
8

K.W., Docket No. 19-1224 (issued November 15, 2019); see M.C., Docket No. 18-1374 (issued April 23, 2019);
Del K. Rykert, 40 ECAB 284, 295-96 (1988).
9

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

10

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

8

In a report dated September 26, 2018, Dr. Peterson, in addressing whether the accepted
conditions of bilateral carpal tunnel syndrome and lesion of the ulnar nerve right upper limb
resolved, questioned whether “his carpal tunnel symptoms bilaterally, and ulnar neuropathy of the
right upper extremity are work related.” He opined that appellant had a prior stroke that may be
affecting his neurologic function. Dr. Peterson advised that despite treatment appellant
experienced no relief in symptoms and had the same complaints reported prior to the surgeries.
He concluded that appellant’s symptoms had not resolved and again questioned “the work-related
causation of his problems,” which appeared to be multi-factorial in origin possibly related to
symptom magnification. The Board notes that although Dr. Peterson submitted an addendum
report in response to OWCP’s request, he continued to opine that he did not think that appellant
had any work-related injury.
It is OWCP’s responsibility to provide a complete and proper frame of reference for a
physician by preparing a SOAF. OWCP’s procedures dictate that when an OWCP medical
adviser, second opinion specialist, or IME renders a medical opinion based on a SOAF, which is
incomplete or inaccurate or does not use the SOAF as the framework in forming his or her opinion,
the probative value of the opinion is seriously diminished or negated altogether. 12 As Dr. Peterson
did not use the SOAF as the framework in forming his opinion, his opinion is of diminished
probative value.13 He questioned whether appellant’s bilateral carpal tunnel symptoms and ulnar
neuropathy of the right upper extremity were work related. As discussed, however, Dr. Peterson
did not acknowledge that OWCP accepted the claim for left and right carpal tunnel syndrome and
right cubital tunnel syndrome as work related. He failed to rely upon a complete and accurate
SOAF, and thus his opinion is of diminished probative value and is not entitled to the special
weight typically afforded to an IME.14
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation benefits and medical benefits. 15

12

Id.; see also N.W., Docket No. 16-1890 (issued June 5, 2017).

13

Id.; see also Y.D., Docket No. 17-0461 (issued July 11, 2017).

14

See S.T., Docket No. 18-1144 (issued August 9, 2019) (medical opinions based on an incomplete or inaccurate
history are of limited probative value).
15

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

9

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2020 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: September 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

